Mr. Chief Justice Clarity delivered the opinion of the court: It appears that the claimant was employed as a State Highway Patrolman at the time he sustained personal injuries on Route No. 2. It appears that his motorcycle collided with the rear end of a wagon having no lights. There is no objection to the contention that this accident occurred in the line of duty; that claimant suffered a number of minor bruises and lacerations about the body and a fracture of the right knee cap. Claimant contends that injury has resulted in considerable loss in the use of his right leg. The Attorney General comes and defends and states to the court that in event liability is established, it recommends that an award be made not to exceed the sum of $976.10. The court is of the opinion that from all the facts and circumstances presented that the award of the claimant should be in the sum of $976.10. The court believes that this is fair and reasonable. Therefore the court recommends that the .claimant be allowed the sum of $976.10.